No. 07-16-00260-CR


Kenneth Ray-Beck Clifford                   §      From the 52nd District Court
 Appellant                                           of Coryell County
                                            §
v.                                                 November 9, 2016
                                            §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated November 9, 2016, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo